PER CURIAM.
The petition for writ of habeas corpus is granted. See O’Riorden v. State, 611 So.2d 623 (Fla. 4th DCA 1993). In O’Riorden, this court granted a writ of habeas corpus on the grounds of ineffectiveness of counsel where the petitioner’s appellate counsel failed to file a timely initial brief resulting in dismissal of his appeal.
As a remedy for the deprivation of his first appeal, the petitioner may file a belated notice of appeal in the circuit court within thirty days of this opinion to reinstitute appellate proceedings which shall thereafter proceed in accordance with the Rules of Appellate Procedure.
GUNTHER, WARNER and PARIENTE, JJ., concur.